                               CIVIL MINUTE ENTRY



BEFORE:                Magistrate Judge Steven L. Tiscione

                      January 28, 2020
DATE:

                      3:30
TIME:

DOCKET                CV-17-2110 (ST)
NUMBER(S):
NAME OF               Cunningham v. Loft Associates, LLC
CASE(S):

FOR                   Bellin
PLAINTIFF(S):
FOR                   Olshaker
DEFENDANT(S):

NEXT
CONFERENCE(S):

FTR/COURT     FTR (3:35 - 3:37)
REPORTER:
RULINGS FROM Status Conference                       :
Plaintiff moved to dismiss the action with prejudice. Accordingly, the Court grants the
motion and dismisses this action with prejudice.
